IN THE COURT OF APPEALS OF IOWA

                                  No. 22-1483
                            Filed December 7, 2022


IN THE INTEREST OF N.R. and C.R.,
Minor Children,

T.R., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Linn County, Cynthia S. Finley,

District Associate Judge.



      A mother appeals the termination of her parental rights to two of her

children. AFFIRMED.



      Deborah M. Skelton, Tiffin, for appellant mother.

      Thomas J. Miller, Attorney General, and Diane Murphy Smith, Assistant

Attorney General, for appellee State.

      Robin L. Himes, Cedar Rapids, attorney for N.R.

      Anthony Alexander Haughton, Linn County Advocate, Cedar Rapids,

attorney and guardian ad litem for C.R. and guardian ad litem for N.R.




      Considered by Vaitheswaran, P.J., and Tabor and Ahlers, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

          A mother appeals the termination of her parental rights to two of her

children, born in 2011 and 2016. She contends (1) the State failed to prove the

ground for termination cited by the district court; (2) termination was not in the

children’s best interests; (3) the court should have declined to terminate her

parental rights based on the parent-child bond; and (4) she should have been

afforded additional time to reunify.

          The district court terminated parental rights pursuant to Iowa Code section

232.116(1)(f) (2022), which requires proof of several elements, including proof the

children could not be returned to parental care.

          The record reveals the following facts.    The department of health and

human services investigated allegations that (1) the mother threw a football helmet

at the older child; (2) used a cord to beat the older child, causing marks on her

body; (3) punched the older child and stomped on her head; and (4) deprived both

children of food. The allegations resulted in a founded child abuse report. A month

later, the department learned that the mother told the older child to leave the home.

The child went to the home of a trusted friend. The younger child remained with

the mother. According to the department, the mother was “heavily intoxicated.”

           Law enforcement officers placed both children in protective custody and

applied to have the children temporarily removed from the parents’ custody. The

district court granted the application and later adjudicated the children in need of

assistance.      Meanwhile, the department issued another founded child abuse

report.
                                          3


       Seventeen     months     elapsed    between     removal    and    termination.

Approximately one month before the termination hearing, the mother tested

positive for alcohol and cocaine. She denied illegal drug use, testifying, “I’ve never

used drugs a day in my life,” but she returned positive patches for illegal

substances nine out of fourteen times. The department case manager testified the

children could not be returned to parental custody. She pointed out that the

mother’s interactions with the children remained “[f]ully supervised” and the mother

failed to make progress on the circumstances underlying the adjudication, with the

exception of securing housing. On our de novo review, we conclude the State

proved the children could not be returned to the mother’s custody as required by

Iowa Code section 232.116(1)(f)(4).

       Termination must be in the children’s best interests.        See Iowa Code

§ 232.116(2).    There is no question it was.        The department reported that

successful reunification, “at a minimum,” would require the mother to “establish a

pattern of sobriety, address the physical abuse concerns and find alternative ways

to discipline the children.” The older child was able to discern that the mother was

under the influence during some of the supervised visits. The younger child told

the case manager that it was not safe at his mother’s home. The department

reported that the mother did “not always respond appropriately to” the children,

“yell[ed] at them,” and told them she did “not want to see them or have visits with

them anymore.” This evidence alone establishes that the mother had yet to

address her substance abuse and anger issues.

       In evaluating the best-interests prong of the analysis, the district court

stated:
                                          4


       [The children] have been subjected to violence and chaos for the
       majority of their lives. [The older child] has been encouraged to act
       in ways that are clearly detrimental to her long-term stability, physical
       and emotional growth, and mental and physical well-being. [The
       children] need the opportunity to heal from their past traumas and be
       supported by adults who act with compassion and in their best
       interest.

We agree with this assessment.

       The court may grant an exception to termination based on the parent-child

bond. See id. § 232.116(3)(c). Both children shared a bond with the mother, albeit

a toxic one. Both wanted to be with her but recognized her limitations as a parent.

Although the older child persisted in her desire for reunification, the mother was

not in a position to address and manage the child’s trauma stemming from her time

in the home.

       In reaching that conclusion, we recognize some of the children’s

placements following removal were less than ideal. For example, the department

acknowledged the older child was still at a youth shelter at the time of the

termination hearing. But there appeared to be no viable alternative. Efforts to

have her placed in a foster home proved unsuccessful, and the mother essentially

conceded there were no relatives who could care for her. As for the younger child,

he struggled to adjust to his first foster home, but he ultimately was transferred to

another home, where he wished to remain.1 Notwithstanding this post-removal

turmoil, we concur in the department’s assessment that termination of parental




1 The mother contends the department failed to pursue an interstate home study
of a woman the younger child viewed as his grandmother, but she conceded the
child had only seen the woman for two months in “2008, 2009.”
                                          5


rights, exploration of specialized pre-adoptive programs as needed, and

investigation of adoptive homes was the best option for these children.

       We are left with the mother’s request for additional time to reunify. See In

re W.T., 967 N.W.2d 315, 323 (Iowa 2021) (“[T]he juvenile court may deny

termination and give the parent an additional six months for reunification only if the

need for removal ‘will no longer exist at the end of the additional six-month period.’”

(quoting Iowa Code § 232.104(2)(b))). The district court pointed out that it

“exten[ded] the reunification goal,” yet the mother failed to progress to even two

supervised visits per week during the extension period. Notably, the State did not

file a petition to terminate parental rights until after the extension period expired.

Given the mother’s failure to avail herself of the added time, we conclude another

extension of time to facilitate reunification was not warranted. We affirm the

termination of the mother’s parental rights to these two children.

       AFFIRMED.